Case 1:20-cv-01425-JGK Document 36-8 Filed 06/05/20 Page 1 of 19




                EXHIBIT C
     Case 1:20-cv-01425-JGK Document 36-8 Filed 06/05/20 Page 2 of 19
USCA Case #19-1019    Document #1806995      Filed: 09/18/2019  Page 1 of 18
      ORAL ARGUMENT SCHEDULED FOR SEPTEMBER 20, 2019

             IN THE UNITED STATES COURT OF APPEALS
             FOR THE DISTRICT OF COLUMBIA CIRCUIT

                     No. 19-1019 (and consolidated cases)


                       STATE OF NEW YORK, et al.,
                                       Petitioners,
                                  v.

   UNITED STATES ENVIRONMENTAL PROTECTION AGENCY, et al.,
                                Respondents.


        PETITION FOR REVIEW OF FINAL ADMINISTRATIVE ACTION OF THE
            UNITED STATES ENVIRONMENTAL PROTECTION AGENCY


   SUPPLEMENTAL BRIEF OF CITIZEN AND STATE PETITIONERS

 DATED:     September 18, 2019

 Ariel Solaski                         Neil Gormley
 Jon A. Mueller                        Isabel Segarra Trevino
 Chesapeake Bay Foundation, Inc.       Earthjustice
 6 Herndon Ave.                        1625 Massachusetts Ave., NW
 Annapolis, MD 21401                   Suite 702
 asolaski@cbf.org                      Washington, DC 20036
 jmueller@cbf.org                      (202) 667-4500
 (443) 482-2172                        ngormley@earthjustice.org
                                       isegarra@earthjustice.org
 Counsel for Chesapeake Bay
 Foundation, Inc.                      Counsel for Downwinders at Risk,
                                       Appalachian Mountain Club, Sierra
                                       Club, Texas Environmental Justice
                                       Advocacy Services, and Air Alliance
                                       Houston
     Case 1:20-cv-01425-JGK Document 36-8 Filed 06/05/20 Page 3 of 19
USCA Case #19-1019    Document #1806995      Filed: 09/18/2019  Page 2 of 18



 Ann Brewster Weeks                           Charles McPhedran
 Clean Air Task Force                         Earthjustice
 114 State Street, 6th floor                  1617 JFK Blvd.
 Boston, MA 02109                             Suite 1130
 (617) 359-4077                               Philadelphia, PA 19103
 aweeks@catf.us                               (215) 717-4521
                                              cmcphedran@earthjustice.org
 Counsel for Clean Wisconsin
                                              Counsel for Downwinders at Risk,
 Joshua Berman                                Appalachian Mountain Club, Sierra
 Zachary M. Fabish                            Club, Texas Environmental Justice
 The Sierra Club                              Advocacy Services, and Air Alliance
 50 F Street, NW, 8th Floor                   Houston
 Washington, DC 20001
 (202) 675-7917                               LETITIA JAMES
 josh.berman@sierraclub.org                   Attorney General
 zachary.fabish@sierraclub.org                BARBARA D. UNDERWOOD
                                              Solicitor General
 Counsel for Sierra Club
                                              Steven C. Wu
                                              Deputy Solicitor General
                                              David S. Frankel
                                              Assistant Solicitor General
                                              Morgan A. Costello
                                              Andrew G. Frank
                                              Claiborne E. Walthall
                                              Assistant Attorneys General
                                              The Capitol
                                              Albany, NY 12224
                                              (518) 776-2392
                                              morgan.costello@ag.ny.gov

                                              Counsel for State of New York

 Additional Petitioners listed in signature blocks below.




                                         ii
     Case 1:20-cv-01425-JGK Document 36-8 Filed 06/05/20 Page 4 of 19
USCA Case #19-1019    Document #1806995      Filed: 09/18/2019  Page 3 of 18



                                        TABLE OF CONTENTS

TABLE OF AUTHORITIES ....................................................................................iv
ARGUMENT .............................................................................................................2
    I.       WISCONSIN REQUIRES VACATUR OF THE CLOSE-OUT RULE
             BECAUSE IT REJECTS THE STATUTORY INTERPRETATION ON
             WHICH THE RULE IS PREMISED AND REQUIRES EPA TO ALIGN
             UPWIND STATES’ ELIMINATION OF SIGNIFICANT INTERSTATE
             CONTRIBUTIONS WITH DOWNWIND STATES’ ATTAINMENT
             DEADLINE. ...............................................................................................2
    II.      THE COURT SHOULD ORDER EPA TO ISSUE A FINAL RULE
             PROHIBITING SIGNIFICANT CONTRIBUTIONS TO DOWNWIND
             NONATTAINMENT AND INTERFERENCE WITH MAINTENANCE
             OF THE 2008 OZONE STANDARD BY THE START OF THE 2020
             OZONE SEASON. .....................................................................................6
CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME LIMIT..................13
CERTIFICATE OF SERVICE ................................................................................14




                                                          iii
     Case 1:20-cv-01425-JGK Document 36-8 Filed 06/05/20 Page 5 of 19
USCA Case #19-1019    Document #1806995      Filed: 09/18/2019  Page 4 of 18



                                   TABLE OF AUTHORITIES

CASES                                                                                              PAGE(S)

Alabama Power Co. v. Costle,
   636 F.2d 323 (D.C. Cir. 1979) .............................................................................. 6

Delaney v. EPA,
  898 F.2d 687 (9th Cir. 1990) ................................................................................ 8

NRDC v. EPA,
  22 F.3d 1125 (D.C. Cir. 1994) .............................................................................. 8

NRDC v. Train,
  510 F.2d 692 (D.C. Cir. 1974) .......................................................................... 6, 9

Sierra Club v. EPA,
   719 F.2d 436 (D.C. Cir. 1983) .............................................................................. 5

Wisconsin v. EPA,
  Nos. 16-1406, et al. (D.C. Cir. Sept. 13, 2019) ............................1, 2, 3, 4, 5, 6, 7



FEDERAL REGISTER NOTICES
81 Fed. Reg. 74,504 (Oct. 26, 2016)..................................................................2, 5, 8

83 Fed. Reg. 42,986 (Aug. 24, 2018) ........................................................................ 9

83 Fed. Reg. 65,424 (Dec. 20, 2018) ......................................................................... 9

83 Fed. Reg. 65,878 (Dec. 21, 2018) .........................................................1, 2, 4, 6, 8

84 Fed. Reg. 44,238 (Aug. 23, 2019) ........................................................................ 3

84 Fed. Reg. 2670 (Feb. 7, 2019) .............................................................................. 9




                                                       iv
     Case 1:20-cv-01425-JGK Document 36-8 Filed 06/05/20 Page 6 of 19
USCA Case #19-1019    Document #1806995      Filed: 09/18/2019  Page 5 of 18



      Pursuant to the Court’s order of September 13, 2019, Doc. No. 1806402,

State Petitioners and Citizen Petitioners jointly submit this supplemental brief

addressing the effect of Wisconsin v. EPA, Nos. 16-1406, et al. (D.C. Cir. Sept. 13,

2019). As explained below, Wisconsin controls this case and requires vacatur of

the rule challenged here, “Determination Regarding Good Neighbor Obligations

for the 2008 Ozone National Ambient Air Quality Standard; Final Rule,” 83 Fed.

Reg. 65,878 (Dec. 21, 2018) (“Close-Out Rule”), JA026. Wisconsin holds that

EPA must align upwind States’ responsibilities—to eliminate significant

contributions to downwind nonattainment and nonmaintenance—with the

attainment deadlines applicable to affected downwind States. The Close-Out Rule

contravenes that statutory requirement and must accordingly be vacated.

      The Court should further order EPA to promulgate a lawful replacement rule

within five months—in time for effective controls to be in place for the 2020 ozone

season—because grave irreparable harm will result from further delay of pollution

reductions required by law, and because States must use measurements during the

2020 ozone season to demonstrate compliance by the July 2021 attainment

deadline.




                                          1
      Case 1:20-cv-01425-JGK Document 36-8 Filed 06/05/20 Page 7 of 19
 USCA Case #19-1019    Document #1806995      Filed: 09/18/2019  Page 6 of 18



                                    ARGUMENT

I.     Wisconsin Requires Vacatur of the Close-Out Rule Because It Rejects
       the Statutory Interpretation on Which the Rule Is Premised and
       Requires EPA to Align Upwind States’ Elimination of Significant
       Interstate Contributions With Downwind States’ Attainment Deadline.

       The Close-Out Rule expressly rests on EPA’s determination that, so long as

 it merely considers downwind States’ attainment deadlines, it need not prohibit

 upwind States’ significant contributions to downwind nonattainment and

 nonmaintenance by the deadlines applicable to downwind States. Respondent

 EPA’s Final Brief at 13, 16-21, Doc. No. 1800115 (“EPA Br.”); 83 Fed. Reg. at

 65,907, JA055. Wisconsin rejects that statutory interpretation.

       In Wisconsin, petitioners challenged EPA’s 2016 Cross-State Air Pollution

 Rule Update, 81 Fed. Reg. 74,504 (Oct. 26, 2016) (“Update Rule”), JA073, for

 failing to require upwind States to eliminate significant interstate contributions to

 nonattainment and nonmaintenance of the 2008 ozone standard by the deadlines

 for downwind States’ attainment of that standard. Wisconsin, Slip Op. at 12-13. To

 defend the Update Rule, EPA argued that it was sufficient under the statute to

 “consider” downwind States’ deadlines. Slip Op. at 15; Final Corrected Brief of

 EPA at 25-26, Case No. 16-1406, Doc. No. 1725799. This Court rejected EPA’s

 interpretation and held that the Clean Air Act “require[s] upwind States to

 eliminate their significant contributions in accordance with the deadline by which



                                           2
     Case 1:20-cv-01425-JGK Document 36-8 Filed 06/05/20 Page 8 of 19
USCA Case #19-1019    Document #1806995      Filed: 09/18/2019  Page 7 of 18



downwind States must come into compliance with the [ozone standard].”

Wisconsin, Slip Op. at 13.

      Wisconsin thus rejects the statutory interpretion on which EPA relies in the

Close-Out Rule. The Close-Out Rule indisputably allows upwind States to

continue their significant contributions to downwind nonattainment and

nonmaintenance beyond both July 20, 2018, the attainment deadline that applied

when EPA issued the Rule, and July 20, 2021, the deadline that downwind areas,

including the New York Metropolitan Area, now face. Citizen Pet’rs’ Br. at 11-13,

20, Doc. No. 1799904; State Pet’rs’ Br. at 24-29, Doc. No. 1799287; State Pet’rs’

Reply Br. at 3-9, Doc. No. 1799289; 84 Fed. Reg. 44,238, 44,244 (Aug. 23, 2019)

(reclassification effective Sept. 23, 2019).1 Thus, the Close-Out Rule unlawfully

“enable[s] upwind States to continue their significant contributions outside of the

statutory timeframe by which downwind areas must achieve attainment,”

Wisconsin, Slip Op. at 18, and must be vacated.2



1
 Two downwind nonattainment areas, Inland Sheboygan County, Wisconsin, and
Shoreline Sheboygan County, Wisconsin, will receive a one-year attainment
deadline extension on September 23, 2019, and become subject to an attainment
deadline of July 20, 2019. Id. at 44,243.
2
  Vacatur is necessary here because the Close-Out Rule is fundamentally flawed
and, without vacatur, would continue to stand as an obstacle to long-overdue relief
from interstate pollution to which downwind states and their residents are entitled.
Unlike Wisconsin (Slip Op. at 59), considerations of “disruption to [allowance]
trading markets” are not applicable here, because the Close-Out Rule left the
trading regime unchanged.
                                          3
     Case 1:20-cv-01425-JGK Document 36-8 Filed 06/05/20 Page 9 of 19
USCA Case #19-1019    Document #1806995      Filed: 09/18/2019  Page 8 of 18



      The process and rationales underlying the Close-Out Rule are likewise

plainly barred by Wisconsin. EPA claimed that it had discretion under the Act to

select a “future analytic year” of its choice to measure downwind air quality and

assess needed upwind emission reductions. See 83 Fed. Reg. at 65,879/1, 65,890/2,

65,892/1, JA027, 038, 040; EPA Br. at 14, 16, 29-36. On that basis, EPA

conducted no modeling relevant to the upcoming attainment deadline, projecting

only air quality in 2023 (two years after the 2021 deadline) and assessing only the

need for emission reductions at that late date. Wisconsin—in line with this Court’s

prior precedents—forecloses this approach, confirming that EPA lacks discretion

to structure a rule around a date years after downwind States’ deadlines, and lacks

discretion to decline to conduct the analysis required to meet its mandate. See

Wisconsin, Slip Op. at 24.

      Wisconsin also forecloses EPA’s various attempts to justify the Close-Out

Rule’s disregard of downwind States’ attainment deadlines, including defenses

based on (1) impracticability or infeasiblity, 83 Fed. Reg. at 65,907/2-3, JA055;

(2) the uncertainty of pollution reductions, Citizen Pet’rs’ Reply Br. at 15, Doc.

No. 1799907; State Pet’rs’ Br. at 28-29; 83 Fed. Reg. at 65,903/1, JA051; and

(3) administrative inconvenience, Citizen Pet’rs’ Reply Br. at 15; 83 Fed. Reg. at

65,894/2-3, JA042.




                                          4
     Case 1:20-cv-01425-JGK Document 36-8 Filed 06/05/20 Page 10 of 19
USCA Case #19-1019    Document #1806995       Filed: 09/18/2019 Page 9 of 18



      For example, EPA claimed in the Update Rule that, instead of prohibiting all

significant contributions to downwind nonattainment and nonmaintenance by the

July 20, 2018 deadline, it was requiring only the reductions that were practicable in

that timeframe. 81 Fed. Reg. at 74,568/1, JA137; Final Corrected Brief of EPA at

25-26. Wisconsin rejected that approach as inadequate to satisfy the statute. Slip

Op. at 21. The same is true of feasibility. EPA claimed in the Update Rule that

eliminating significant contributions by the 2018 deadline was “not feasible,” Slip

Op. at 15 (quoting 81 Fed. Reg. at 74,523, JA092), but Wisconsin held that claims

of infeasibility cannot justify EPA’s failure to prohibit significant contributions by

the deadlines. Id. (quoting North Carolina v. EPA, 531 F.3d 896, 911 (D.C. Cir.

2008)).

      The Court likewise rejected EPA’s claims (81 Fed. Reg. at 74,542/2-3,

74,522, JA111, 091) that compliance with the deadlines was excused by

uncertainty and lack of information about the potential for emission reductions

from non-power plants or the time needed for installation of controls, or by

administrative inconvenience. Slip Op. at 23-24. Wisconsin acknowledges the

general rule that, under the doctrine of administrative necessity, agencies are not

required to do the impossible, but reaffirms that agencies must carry a “heavy

burden to demonstrate the existence of an impossibility.” Id. at 24-27 (quoting

Sierra Club v. EPA, 719 F.2d 436, 462 (D.C. Cir. 1983)); see also Sierra Club,

                                          5
      Case 1:20-cv-01425-JGK Document 36-8 Filed 06/05/20 Page 11 of 19
 USCA Case #19-1019    Document #1806995      Filed: 09/18/2019 Page 10 of 18



  719 F.2d at 462-64. Indeed, an agency’s burden of justification is “especially

  heavy” in cases like this one, where EPA seeks to avoid compliance with a

  statutory requirement “based upon the agency’s prediction of the difficulties of

  undertaking regulation.” Alabama Power Co. v. Costle, 636 F.2d 323, 359 (D.C.

  Cir. 1979). In the Close-Out Rule, EPA never claimed that compliance with the

  Clean Air Act’s deadlines is impossible, let alone attempted to carry the

  “especially heavy” burden to so demonstrate.3 In any event, Wisconsin makes clear

  that claims of infeasibility, impracticability, uncertainty, and administrative

  inconvenience do not amount to impossibility.4

II.     The Court Should Order EPA to Issue a Final Rule Prohibiting
        Significant Contributions to Downwind Nonattainment and
        Interference With Maintenance of the 2008 Ozone Standard by the
        Start of the 2020 Ozone Season.

        As Petitioners have emphasized throughout this litigation—first in their joint

  motion for expedition, Mot. for Expedition at 1-3 (Mar. 4, 2019), Doc. No.

  1775911, and later in their briefs, see, e.g., State Pet’rs’ Br. at 27-28; Citizen

  3
   EPA did claim it could not eliminate pollution by the July 2018 deadline, which
  had already passed. 83 Fed. Reg. at 65,892/2, JA040. But though EPA may have
  been unable to prohibit pollution retroactively, it was obligated to discharge its
  obligation quickly thereafter. See NRDC v. Train, 510 F.2d 692, 713 (D.C. Cir.
  1974). EPA did not claim that was impossible, let alone substantiate such a claim.
  4
   Further, Wisconsin describes additional limits on claims of administrative
  necessity that would delay Good Neighbor pollution reductions, making clear that
  such claims “would need to be rooted in Title I’s framework” and “of course
  would still need to ‘provide a sufficient level of protection to downwind states.’”
  Slip Op. at 27 (quoting North Carolina, 531 F.3d at 912).
                                             6
     Case 1:20-cv-01425-JGK Document 36-8 Filed 06/05/20 Page 12 of 19
USCA Case #19-1019    Document #1806995      Filed: 09/18/2019 Page 11 of 18



Pet’rs’ Br. at 39—additional upwind emissions reductions are necessary by the

2020 ozone season, the last period that will be used for measuring attainment by

the 2021 attainment deadline. Continued nonattainment past 2021 because of

unchecked upwind ozone pollution would subject downwind States to irreparable

injury—causing citizens and residents of downwind States to continue suffering

from unsafe levels of ozone pollution and imposing additional regulatory burdens

on downwind States, which will have the unfair burden of further reducing in-state

emissions at much higher costs than in upwind States. See Mot. for Expedition at

20. Indeed, it was this 2021 attainment deadline that prompted Citizen and State

Petitioners to seek—and the Court to grant—expedited review of the Close-out

Rule. Order of April 1, 2019, Doc. No. 1780502. Wisconsin confirms what this

Court declared in North Carolina: that it violates the fundamental purpose of the

Good Neighbor Provision if downwind States, and their residents, are forced to

bear the health, environmental, and regulatory consequences of yet another missed

attainment deadline due to unlawful upwind emissions. Wisconsin, Slip Op. at 13-

15 (provision is designed to ensure that downwind areas do not have “to attain the

NAAQS without the elimination of upwind states’ significant contribution”

(quoting North Carolina, 531 F.3d at 912)).

      Without an expeditious deadline, vacatur and remand of the Close-Out Rule

might allow EPA to use the remand period to engage in further delay and avoid its

                                         7
     Case 1:20-cv-01425-JGK Document 36-8 Filed 06/05/20 Page 13 of 19
USCA Case #19-1019    Document #1806995      Filed: 09/18/2019 Page 12 of 18



statutory obligation to secure the necessary upwind emissions reductions by the

2020 ozone season. This Court has the inherent authority to ensure that its mandate

provides the relief to which petitioners are entitled, see, e.g., NRDC v. EPA,

22 F.3d 1125, 1137 (D.C. Cir. 1994) (setting five-month deadline to approve or

disapprove state implementation plans); Delaney v. EPA, 898 F.2d 687, 695 (9th

Cir. 1990) (setting six-month deadline to promulgate federal implementation plan),

and it should exercise that power here where EPA has failed to meet its well-

established “heavy burden” to show that Petitioners’ proposed five-month remedial

deadline (Citizen Pet’rs’ Br. at 39) is impossible.

      Although EPA has claimed in a footnote that “it takes approximinately six

months to conduct modeling,” EPA Br. at 74 n.21, the cited rule discussion claims

that running a model takes only “a month or more.” 83 Fed. Reg. at 65,908/3,

JA056. And although EPA claims that “develop[ing] detailed emission projection

inventories” generally takes three months, id., here EPA has already compiled

emission inventories for both 2017 (in the Update Rule) and 2023 (in the Close-

Out Rule). If new modeling is needed, EPA need only update these inventories for

2020. Nor can EPA plausibly claim, given the record in this case, that it would be

impossible, as part of a full solution or as an interim measure, to require short-term

emission reductions. For example, Petitioners have explained that further

reductions can be immediately obtained—entirely within EPA’s existing

                                          8
     Case 1:20-cv-01425-JGK Document 36-8 Filed 06/05/20 Page 14 of 19
USCA Case #19-1019    Document #1806995      Filed: 09/18/2019 Page 13 of 18



framework and based on data already before the agency—by adjusting upwind

States’ emission allowance budgets to account for greater use of already installed

control equipment. See State Pet’rs’ Reply Br. at 27-28.

      Further, EPA’s Office of Air and Radiation is currently devoting

considerable resources to discretionary deregulatory actions without mandatory

deadlines, siphoning resources that could be deployed instead to discharge the

mandatory obligation to prohibit significant interstate air pollution.5 A court-

ordered deadline would induce EPA to redirect these resources to expeditiously

promulgate a rule that finally prohibits significant contributions to violations of the

2008 ozone standard in downwind states. Train, 510 F.2d, at 712 (court-ordered

deadline “should serve like adrenalin, to heighten the response and to stimulate the

fullest use of resources.”).


5
  E.g., Proposed Policy Amendments 2012 and 2016 New Source Performance
Standards for the Oil and Natural Gas Industry (signed Aug. 28, 2019) (repealing
methane limits for oil and gas operations), https://www.epa.gov/controlling-air-
pollution-oil-and-natural-gas-industry/proposed-policy-amendments-2012-and-
2016-new; National Emission Standards for Hazardous Air Pollutants: Coal- and
Oil-Fired Electric Utility Stream Generating Units—Reconsideration of
Supplemental Finding and Residual Risk and Technology Review; Proposed Rule,
84 Fed. Reg. 2670 (Feb. 7, 2019) (reversing conclusion that it is “appropriate” to
limit toxic air pollution from power plants); The Safer Affordable Fuel-Efficient
(SAFE) Vehicles Rule for Model Years 2021-2026 Passenger Cars and Light
Trucks; Proposed Rule, 83 Fed. Reg. 42,986 (Aug. 24, 2018) (weakening
greenhouse gas emission limits for cars); Review of Standards of Performance for
Greenhouse Gas Emissions From New, Modified, and Reconstructed Stationary
Sources: Electric Utility Generating Units; Proposed Rule, 83 Fed. Reg. 65,424
(Dec. 20, 2018) (weakening greenhouse gas limits for power plants).
                                          9
     Case 1:20-cv-01425-JGK Document 36-8 Filed 06/05/20 Page 15 of 19
USCA Case #19-1019    Document #1806995      Filed: 09/18/2019 Page 14 of 18



      Therefore, Petitioners respectfully request that the Court vacate the Close-

Out Rule and remand to EPA with instructions to issue a final replacement rule by

March 1, 2020, that fully resolves upwind States’ Good Neighbor Provision

obligations under the 2008 ozone standard by the start of the 2020 ozone season,

on May 1, 2020.

 DATED: September 18, 2019                 Respectfully submitted,

 /s/ Ariel Solaski (w/permission)          /s/ Neil Gormley
 Ariel Solaski                             Neil Gormley
 Jon A. Mueller                            Isabel Segarra Trevino
 Chesapeake Bay Foundation, Inc.           Earthjustice
 6 Herndon Ave.                            1625 Massachusetts Ave., NW
 Annapolis, MD 21401                       Suite 702
 asolaski@cbf.org                          Washington, DC 20036
 jmueller@cbf.org                          (202) 667-4500
 (443) 482-2172                            ngormley@earthjustice.org
                                           isegarra@earthjustice.org
 Counsel for Chesapeake Bay
 Foundation, Inc.                          Charles McPhedran
                                           Earthjustice
 /s/ Ann Brewster Weeks                    1617 JFK Blvd.
 (w/permission)                            Suite 1130
 Ann Brewster Weeks                        Philadelphia, PA 19103
 Clean Air Task Force                      (215) 717-4521
 114 State Street, 6th floor               cmcphedran@earthjustice.org
 Boston, MA 02109                          Counsel for Downwinders at Risk,
 (617) 359-4077                            Appalachian Mountain Club, Sierra
 aweeks@catf.us                            Club, Texas Environmental Justice
 Counsel for Clean Wisconsin               Advocacy Services, and Air Alliance
                                           Houston

 Joshua Berman
 Zachary M. Fabish
 Sierra Club
 50 F Street, NW, 8th Floor
                                        10
     Case 1:20-cv-01425-JGK Document 36-8 Filed 06/05/20 Page 16 of 19
USCA Case #19-1019    Document #1806995      Filed: 09/18/2019 Page 15 of 18



 Washington, DC 20001
 (202) 675-7917                        LETITIA JAMES
 josh.berman@sierraclub.org            Attorney General
 zachary.fabish@sierraclub.org         BARBARA D. UNDERWOOD
                                       Solicitor General
 Counsel for Sierra Club
                                       /s/Morgan A. Costello (w/permission)
 WILLIAM TONG                          Steven C. Wu
 Attorney General                      Deputy Solicitor General
                                       David S. Frankel
 /s/Jill Lacedonia (w/permission)      Assistant Solicitor General
 Matthew I. Levine                     Morgan A. Costello
 Jill Lacedonia                        Andrew G. Frank
 Assistant Attorneys General           Claiborne E. Walthall
 Office of the Attorney General        Assistant Attorneys General
 P.O. Box 120, 55 Elm Street           The Capitol
 Hartford, CT 06141-0120               Albany, NY 12224
 (860) 808-5250                        (518) 776-2392
 Jill.Lacedonia@ct.gov                 morgan.costello@ag.ny.gov

 Counsel for State of Connecticut      Counsel for State of New York

 MAURA HEALEY                          KATHLEEN JENNINGS
 Attorney General                      Attorney General

 /s/Jillian M. Riley (w/permission)    /s/Valerie S. Edge (w/permission)
 Jillian M. Riley                      Valerie S. Edge
 Assistant Attorney General            Deputy Attorney General
 Environmental Protection Division     Delaware Department of Justice
 One Ashburton Place, 18th Floor       102 West Water Street, 3d Floor
 Boston, MA 02108                      Dover, DE 19904
 (617) 963-2424                        (302) 257-3219
 jillian.riley@mass.gov                Valerie.edge@delaware.gov

 Counsel for Commonwealth of           Counsel for State of Delaware
 Massachusetts

 BRIAN E. FROSH                        GURBIR S. GREWAL
 Attorney General                      Attorney General

                                      11
     Case 1:20-cv-01425-JGK Document 36-8 Filed 06/05/20 Page 17 of 19
USCA Case #19-1019    Document #1806995      Filed: 09/18/2019 Page 16 of 18



 /s/Michael F. Strande (w/permission)    /s/Lisa J. Morelli (w/permission)
 Michael F. Strande                      Lisa J. Morelli
 Assistant Attorney General              Deputy Attorney General
 Maryland Office of the                  Division of Law
 Attorney General                        R.J. Hughes Justice Complex
                                         25 Market Street
 Maryland Department of the              Trenton, NJ 08625-0093
 Environment                             (609) 376-2708
                                         Lisa.Morelli@law.njoag.gov
 1800 Washington Boulevard
 Suite 6048                              Counsel for State of New Jersey
 Baltimore, Maryland 21230
 (410) 537-3421
 (410) 537-3943 (facsimile)              ZACHARY W. CARTER
 michael.strande@maryland.gov            Corporation Counsel

 Joshua M. Segal                         /s/Christopher G. King (w/permission)
 Special Assistant Attorney General      Christopher G. King
 Maryland Office of the                  Senior Counsel
 Attorney General                        New York City Law Department
 200 St. Paul Place                      100 Church Street
 Baltimore, Maryland 21202               New York, NY 10007
 (410) 576-6446                          (212) 356-2319
 jsegal@oag.state.md.us                  cking@law.nyc.gov

 Counsel for State of Maryland           Counsel for the City of New York




                                        12
     Case 1:20-cv-01425-JGK Document 36-8 Filed 06/05/20 Page 18 of 19
USCA Case #19-1019    Document #1806995      Filed: 09/18/2019 Page 17 of 18



    CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME LIMIT

      Counsel hereby certifies, in accordance with Federal Rule of Appellate

Procedure 32(g)(1) and the Court’s September 13, 2019 briefing order, that the

foregoing Supplemental Brief Of Citizen and State Petitioners contains 2,209

words, as counted by counsel’s word processing system, and thus complies with

the 2,600 word limit provided in the Court’s order.

      Further, this document complies with the typeface and type-style

requirements of Federal Rule of Appellate Procedure 32(a)(5) & (a)(6) because this

document has been prepared in a proportionally spaced typeface using Microsoft

Word 2016 using size 14 Times New Roman font.



                                             DATED: September 18, 2019

                                             /s/ Neil Gormley
                                             Neil Gormley




                                        13
     Case 1:20-cv-01425-JGK Document 36-8 Filed 06/05/20 Page 19 of 19
USCA Case #19-1019    Document #1806995      Filed: 09/18/2019 Page 18 of 18



                         CERTIFICATE OF SERVICE

      I hereby certify that on this 18th day of September, 2019, I have served the

foregoing Supplemental Brief Of Citizen and State Petitioners on all registered

counsel through the court’s electronic filing system (ECF).



                                             /s/ Neil Gormley
                                             Neil Gormley




                                        14
